DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information under  37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
[1.]  For the elected glass system from the below restriction, what constituent phases are being utilized for the elected glass system?
[2.]  For the elected glass system from the below restriction, what are mole percent ranges of constituent phases that correspond to that glass system? See above interrogatory question [1.].
[3.]  For the elected glass system from the below restriction, what are the corresponding oxide equivalents for the elected glass system in relation to the constituent phases that are being utilized for the elected glass system? See above interrogatory questions [1.] and [2.].
[4.]  For the elected glass system from the below restriction, what are the corresponding mole percent ranges in terms of the oxide equivalents for the elected glass system in relation to the constituent phases that are being utilized for the elected glass system? See above interrogatory questions [1.]-[3.].
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that the Invention I and Invention II are not mutually exclusive species.  This is found persuasive. 
Therefore, Group I incorporates Group II and includes claims 1-19 and now nonelected Group III, Claim 20 is now considered Group II and includes claim 20.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election between the newly defined Groups I and II as described above was made without traverse as in the reply filed on 15 February 2022.
Upon further review of the application, in addition to the elected product, the Examiner is further requiring an election of species as described below. 

Species Election/Restriction
Different glass systems (also referred to as  glass compositions) which are described in the application are regarded as different species. This application contains claims directed to the following patentably distinct species:
A. 	A glass system requiring  SiO2 and CaO, referred to as a  calcium silicate glass. This glass system does not comprise other divalent metal oxides beyond trace or impurity levels.
B. 	A glass system requiring  SiO2, CaO, and ZnO referred to as a zinc calcium silicate glass. This glass system does not comprise other divalent metal oxides beyond trace or impurity levels.
C.  A glass system requiring  SiO2, CaO, and ZnO and further requires ZrO2 and/or TiO2, referred to as a ZrO2/TiO2 containing – zinc calcium silicate. This glass system does not comprise other divalent metal oxides beyond trace or impurity levels.
D. 	A glass system requiring SiO2, Al2O3, and CaO, referred to as a calcium aluminosilicate glass. This glass system does not comprise any other divalent metal oxides beyond trace or impurity levels.
E.	A glass system requiring SiO2, Al2O3, and CaO and further requires ZrO2 and/or TiO2, referred to as a ZrO2/TiO2 containing - calcium aluminosilicate glass. This glass system does not comprise any other divalent metal oxides beyond trace or impurity levels.
F. 	A glass system requiring SiO2, Al2O3, and MgO, referred to as a magnesium aluminosilicate glass. This glass system does not comprise any other divalent metal oxides beyond trace or impurity levels.
G. 	A glass system requiring SiO2, Al2O3, CaO, SrO, and ZnO, referred to as a mixed calcium/strontium/zinc aluminosilicate glass. This glass system does not comprise any other divalent metal oxides beyond trace or impurity levels.
H. 	A glass system requiring SiO2, Al2O3, CaO, SrO, and ZnO and further requires ZrO2 and/or TiO2, referred to as a ZrO2/TiO2 containing - mixed calcium/strontium/zinc aluminosilicate glass. This glass system does not comprise any other divalent oxides beyond minor, trace, or impurity levels.
I. 	A glass system requiring SiO2, Al2O3, CaO, and one or more divalent metal oxides which have not been defined above, referred to as a mixed alkaline earth metal aluminosilicate glass comprising calcium oxide.  
J. 	A glass system requiring SiO2, Al2O3, CaO, and one or more divalent metal oxides and further requires ZrO2 and/or TiO2, which have not been defined above referred to as a ZrO2/TiO2 containing – mixed alkaline earth metal aluminosilicate glass comprising calcium oxide.  
The species are independent or distinct because the different glass systems are recognized in the art as different glass systems having mutually exclusive thermal, mechanical, and chemical properties related to the specific combination of compositional components. The different species have a specific combination of components that are not required in the other glass systems and the specific combination of components differentiate the glass systems based on the compositional make up and the resultant thermal, mechanical and chemical properties of the glass systems. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, 12, 13, and 15-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
6 May 2022

	
/Kaj K Olsen/Supervisory Patent Examiner, Art Unit 1700